970 A.2d 891 (2009)
408 Md. 485
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Dwayne L. GARRETT, Respondent.
Misc. Docket AG No. 50, September Term, 2008.
Court of Appeals of Maryland.
May 4, 2009.

ORDER
The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 4th day of May, 2009,
ORDERED, that the Respondent, Dwayne L. Garrett, be, and is hereby, reprimanded for violation of Maryland Rule of Professional Conduct 8.1(b).